Citation Nr: 1508213	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-33 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to April 28, 2014.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to November 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO awarded an initial rating of 70 percent and an effective date of April 23, 2009, for service connection for PTSD with depressive disorder.  In a June 2014 RO rating decision the Veteran's appeal was granted in part by the award of a 100 percent rating for PTSD effective from April 28, 2014.  W

In a written statement dated in April 2014, on which date this matter was pending before the RO and was not before the Board, the Veteran indicated that his representative had left his law firm and ceased to represent him before VA.  The Veteran further wrote that he was currently unrepresented before VA and did not request any representation.

In October 2012 the RO issued a Statement of the Case on the issue of an effective date earlier than April 23, 2009, for service connection for PTSD with depressive disorder, as had been awarded in the January 2011 rating decision on appeal.  However, the Veteran did not submit a substantive appeal within 60 days of issuance of the Statement of the Case (SOC) addressing the decision as to assignment of an earlier effective date for service connection.  The decision as to an effective date of April 23, 2009, for service connection for PTSD is therefore final and not within the Board's jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014). 

Similarly, in June 2011 the RO awarded the Veteran a total rating based on individual unemployability due to service connected disabilities (TDIU) effective from March 20, 2011.  The Veteran did not appeal or submit a notice of disagreement within one year regarding the effective date for assignment of a TDIU, to include during the appeal period at issue here.  That determination is therefore also final and the issue of TDIU is not considered herein.  See 38 U.S.C.A. § 7105 (West 2014).

The Virtual VA claims file includes VA records of treatment not associated with the paper claims file, which are referenced extensively in this decision, and the Veteran's Social Security Administration (SSA) records regarding the award of disability benefits to him.  These records were considered in the June 2014 Supplemental SOC.  The Veteran's Benefits Management System (VBMS) currently includes only documents that are duplicative of what is in the VA paper claims file. 


FINDING OF FACT

Prior to April 28, 2014, the preponderance of the evidence shows that the Veteran's PTSD was not manifested by total social and occupational impairment due to related psychiatric symptoms.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder for the period prior to April 28, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

A June 2009 VCAA notice letter explained the evidence necessary to substantiate the claim for service connection for PTSD.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the June 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With the grant of service connection for PTSD with depressive disorder in January 2011 the Veteran's claim was substantiated, so that the purpose of VCAA notice, originally provided to the Veteran in June 2009, had been fulfilled.  Thus the receipt of a notice of disagreement as to assignment of the initial rating raised no further VCAA notice requirement.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  Additionally, the claims file contains the Veteran's SSA disability records.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(4).  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. The VA examinations obtained in this matter are based on review of the claims file, are consistent with the treatment records and medical histories indicated in the claims file, and include all findings required for adjudication of the Veteran's claim for a rating in excess of 70 percent for a psychiatric disorder, with adequate explanations for findings as needed.  They sufficiently inform the Board of a medical expert's judgment on the relevant medical questions and the essential rationale for those opinions, and therefore are adequate for adjudication of the claim on appeal.  Monzingo, 26 Vet. App. at 105.  Additionally, the extensive records of VA psychiatric treatment in the claims file serve to corroborate the findings of the examiners so as substantially bolster the probative value and weight of both the treatment records and the examination reports.

As noted, the Veteran has been granted a 100 percent rating for PTSD with depressive disorder for the period from April 28, 2014, forward.  Thus examinations or treatment records from subsequent periods of time are not relevant to the rating period remaining on appeal.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Law and Regulations

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an initial rating claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

The Veteran's current 70 percent evaluation is contemplated by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  38 C.F.R. §  4.130, Diagnostic Code 9411.  A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

Use of the term "such as" in the criteria for an evaluation under 38 C.F.R. § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a 70% evaluation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  As the Board finds the medical opinion evidence of record inconsistent on the matter of whether his symptoms of a pathological gambling disorder can be dissociated from his service-connected PTSD and depression, the Board will consider all of the Veteran's psychiatric symptoms in adjudication of this appeal. 

Facts

The evidence delineated below does not represent all of the extensive evidence in the claims file, but is representative of the evidence of record and encompasses or is fully representative of evidence that is favorable to the Veteran's claim.

In a June 2009 submission, the Veteran stated that he could no longer serve as pastor, his primary occupation before entering active duty, due to his anxiety about being in large groups of people, his emotional instability, his suicidal thoughts, his dissociative states, and his addiction of pathological gambling.  He indicated that since service he had held eight different jobs as a result of his physical and mental health issues, that he was having trouble keeping his current job as a pizza delivery man, and that he was having trouble with his marriage due to PTSD and depression. 

At a VA examination in August 2010, the Veteran's general appearance was clean and there was unremarkable psychomotor activity, speech, thought content, and thought processes.  The attitude toward the examiner was cooperative and attentive.  His affect was normal.  His mood was anxious.  On testing of attention, he was able to perform serial 7's and was able to spell a word forward and backward.  Orientation was intact to person, time and place.  He had no delusions.  His judgment was sufficient for him to understand the outcome of his behavior.  His intelligence was above average.  He had the insight to understand that he had a problem.  He had sleep impairment, in the form of insomnia, chronic nightmares, and daytime tiredness.  There were no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior, homicidal thoughts, suicidal thoughts, or panic attacks.  He had fair impulse control.  Remote memory, recent memory, and immediate memory were normal.  He was found mentally competent, in that he knew the amount of his benefit payment, the amounts of his monthly bills, was able to prudently handle payments, and personally handled money and paid bills.  He was found to be capable of managing his own finances.  He was noted to have eight menial jobs in the past seven years.  He left jobs because of absenteeism and conflicts with coworkers.  Problems related to occupational functioning were decreased concentration; difficulty following instructions; increased absenteeism; and poor social interaction.  

At a VA examination in September 2010, the Veteran was noted to be employed part-time, and to have been in his job for two years.  His job was delivering pizza and generated minimal income.  He was separated from his wife of 40 years due to irritability and gambling addiction.  He reported he had no friends.  He last experienced physical aggression two years earlier, when he was involved in a bar fight.  The Veteran had suicidal ideation and plan but no intent.  Global assessment of functioning was estimated as 50, which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

An October 2010 VA treatment note indicates that the Veteran was presenting to the primary clinic for treatment for the first time.  He was noted to have been suicidal in the past.  A depression screen was positive.  The treating physician opined that although the depression screen was positive the Veteran was not suicidal at the time of treatment.  On mental status examination, the Veteran was noted to be alert and oriented times three.  He was in good contact.  He was spontaneous, relevant and coherent.  His mood was neutral.  His affect was bit flattened with appropriate speech content.  He was eating well but slept poorly.  He had no psychomotor retardation.  He denied suicidal and homicidal ideation, hallucinations, delusions, or loosening of associations.  Memory, including recent, remote, and immediate recall and judgment were not clinically impaired.  Insight and motivation were fair.  He was on no medications.  

On consultation by a second physician the diagnosis was depression.  Global assessment of functioning was assessed as 60, which moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130.  He was alert and oriented times three.  Affect was blunted.  Speech was logical and coherent, and of appropriate content and process, with an okay rate.  He had no visual or auditory hallucinations or paranoid ideations.  This physician noted that the Veteran had suicidal or homicidal ideations.  His general appearance was good.  His mood was depressed.  His language skills were good.  Judgment and insight were fair.  The Veteran stated that his depressive symptoms made it somewhat difficult to do his work, take care of things at home, or get along with others.  A suicide attempt from 1999 was noted, where he attempted suicide by going to the desert to die of exposure.  A suicide safety plan was implemented.

At VA treatment in December 2010, the Veteran was alert and oriented times three.  He was in good contact.  He was spontaneous, relevant, and coherent.  His mood was neutral.  Affect was appropriate to speech content.  Eating was okay, and he had problems with sleep.  There was no psychomotor retardation.  He denied suicidal and homicidal ideation.  There were no hallucinations, delusions, or loosening of associations noted.  Memory, including recent, remote, immediate recall and judgment were not clinically impaired.  Insight and motivation were fair.  He was to continue his psychiatric medications.  At VA treatment in January 2011 the Veteran was found to be alert and oriented times three.  He was in good contact and was spontaneous, relevant, and coherent.  His mood was neutral.  His affect was appropriate to speech content.  He was eating well.  He had not been sleeping as well as he would like, sleeping about five hours per night.  His appetite was good, his concentration was fair, his interest level was poor and his energy level was low.  He denied suicidal ideation, intent, or plans.  

At VA treatment in September 2011 the Veteran reported that his mood had been intermittently dysphoric since he was last seen.  He had given up exploring job opportunities and had applied for SSA disability benefits.  He seemed satisfied with his current living situation, renting a room in a private home where he had use of the kitchen facilities and had his own bedroom and shower.  He tended to have social anxiety and tended to avoid large venues.  On mental status examination he was casually dressed and fairly well groomed.  He was soft spoken and deliberate in his presentation.  His speech was normal in rate and rhythm.  His mood was mildly euthymic. His affect was appropriate in range.  He denied suicidal ideation.  Thought processes were linear and goal-directed.  Thought content was free of hallucinations and delusions.  The GAF score was assessed as 58, which reflects moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.130

In a notice of disagreement dated in October 2011, the Veteran wrote that he believed his disability rating for PTSD should be higher than 70 percent because he struggles with daily suicidal and homicidal thoughts and plans, increasing memory loss which contributed to his losing his job; and depression, which limits his daily living activities at times.

At VA treatment in March 2012 the Veteran reported that his mood had been intermittently dysphoric since he was last seen at the clinic. He had some forgetfulness on occasion, but not pervasive in nature.  He was casually dressed and fairly well groomed.  His speech was normal in rate and rhythm.  His mood was mildly dysphoric.  His affect was somewhat constricted.  He denied suicidal ideation.  Thought processes were linear and goal directed.  Thought content was free of hallucinations and delusions.  His occasional homicidal thoughts were not directed at any one individual and caused significant anxiety.  They gradually dissipated after a few minutes of reassuring himself and rationalizing that these are unwanted.  The GAF score was 58, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school function.  38 C.F.R. § 4.130.  

At VA treatment in May 2012, the Veteran complained of depressive symptoms that appeared consistent with anhedonia and malaise, occurring on an episodic basis, in a mild to moderate range of severity.  The Veteran denied any active suicidal ideation.  He also denied any active alcohol or drug abuse.  He displayed a mildly anxious and dysphoric mood with restricted affect.  He denied and did not demonstrate symptoms consistent with current suicidal ideation, homicidal ideation, auditory or visual hallucination.  He was oriented time three.  His insight appeared fair with good judgment.  His speech was logical, coherent and sequential.  At VA group treatment in June 2012, the Veteran displayed restricted affect congruent with mood. He did not report or demonstrate current suicidal or homicidal of audio or visual hallucinations.  His insight and judgment seemed fair.  His speech was logical, coherent and sequential.  He seemed engaged and interactive.  

At VA individual treatment in July 2012, the Veteran's speech was normal in rate and rhythm.  His mood was mildly dysphoric.  His affect was appropriate in range.  He denied suicidal ideation.  Thought processes were linear and goal directed.  Thought content was free of hallucinations and delusions.  He continued to have occasional, unwanted thoughts which were not specifically directed at any individual.  The GAF score was 55 to 58, which contemplates moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.130.  At VA treatment in August 2012, the Veteran displayed a restricted affect congruent with mood.  He seemed alert and aware.  He did not demonstrate symptoms consistent with current suicidal or homicidal ideation or audio or visual hallucinations.  His insight and judgment seemed fair.  His speech was logical, coherent and sequential.  He seemed engaged in treatment.  

At VA treatment in September 2012, the Veteran displayed mildly anxious and dysphoric mood with restricted affect.  He did not report or demonstrate symptoms consistent with current suicidal ideation, homicidal ideation, or auditory or visual hallucinations.  He was oriented times 3.  His insight and judgment both seemed good.  His speech was logical, coherent and sequential.  At VA treatment in October 2012, the Veteran was casually dressed and well-groomed.  He was responsive to inquiry.  His speech was normal in rate and rhythm.  His mood was euthymic.  His affect was mildly constricted.  He denied suicidal ideation.  Thought processes were linear and goal directed.  Thought content was free of hallucinations and delusions.  The GAF score was 58, which reflects moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.130.  At VA treatment in November 2012, the Veteran displayed mildly anxious and dysphoric mood with restricted affect.  He exited this contact without reported or demonstrated agitation.  He denied and did not demonstrate symptoms consistent with current suicidal ideation, homicidal ideation, auditory or visual hallucination. His speech was logical, coherent and sequential.  His insight and judgment appeared good.  

In a VA Form 9 signed by the Veteran in December 2012, the Veteran recounted that he was found 100 percent disability by the SSA due to PTSD and depression.  He indicated that he was basically a recluse, confined to his room by PTSD symptoms.  He indicated that the times that he did venture out for medical appointments were very difficult for him due to anxiety and other fears.  He wrote that he struggled with suicidal and homicidal thoughts.  He wrote that he had a plan for suicide.  He wrote that the only thing the keeps him from committing suicide is that God told him not to commit suicide during his attempt in 1999.  He indicated he had suicidal thoughts multiple times a day.  He noted that within the past 30 days he had experienced two motor vehicle accidents, and struggled with the possibility that they may have been passive fulfillment of his suicidal ideation.  

At VA treatment in January 2013, the Veteran reported that his mood had been fairly stable since he was last seen at the clinic.  He reported 2 auto accidents which, when he was driving alone, he found himself in a ditch perhaps falling asleep, another incidence where he ran into a pole in a similar fashion.  He reported a history of snoring and fatigue and napping during the course of the day. Later treatment notes indicate that testing for sleep apnea was negative.  He continued to live a rather quiet, low-profile lifestyle.  He was no longer driving, and his relatives would drive him to and from necessary destinations.  Medications had been helpful in diminishing his recurrent dreams.  On mental status examination, he was casually dressed, fairly well groomed, and responsive to inquiry.  His speech was normal in rate and rhythm.  His mood was mildly dysphoric.  His affect was somewhat constricted.  He denied suicidal ideation.  Thought processes were linear and goal-directed.  Thought content was free of hallucinations and delusions.  The GAF score was 58, which contemplates moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.130.

At VA treatment in April 2013, the Veteran was casually dressed, well groomed, and responsive. His speech was normal in rate and rhythm.  His mood was mildly dysphoric.  His affect was somewhat constricted.  He denied suicidal ideation.  Thought processes were linear and goal directed.  Thought content was free of hallucinations and delusions.  The GAF score was 58, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school function.  38 C.F.R. § 4.130.  At VA treatment in July 2013, the Veteran reported that his mood has been fairly stable with brief periods of dysphoria since he was last seen.  He continued to live a fairly isolated lifestyle but seems to be relatively contented doing so. He passed the time reading and occasionally watching television.  On mental status examination he was casually dressed, fairly well groomed, with a quiet demeanor.  Speech was normal in rate and rhythm.  His mood was euthymic.  His affect was mildly constricted.  He denied suicidal ideation.  Thought processes were linear and goal directed.  Thought content was free of hallucinations and delusions.  The GAF score was 58, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school function.  38 C.F.R. § 4.130.  

At VA treatment in December 2013, the Veteran reported that his mood continued to be dysphoric, which was compounded by a prolonged respiratory illness over the past month.  He still lacked any degree of enjoyment or enthusiasm in his day-to-day existence.  He did spend Thanksgiving with a brother.  He described diminished intensity of dreaming with medication.  He felt that medications helped to diminish the occasional transient thoughts of not wanting to live.  He still had intrusive memories of his military experience.  On mental status examination he was casually dressed, fairly well groomed, and quiet in demeanor and speaking.  His speech was normal in rate and rhythm.  His mood was dysphoric.  His affect was mildly constricted.  He denied active suicidal ideation but admitted to occasional passive thoughts of not wanting to live.  Thought processes were linear and goal directed.  Thought content was free of hallucinations and delusions.  

At VA treatment in April 2014, the Veteran was appropriately attired and well-groomed.  Eye contact was good and no abnormal movements were noted.  He was cooperative and conversational throughout session.  His mood was dysphoric with periods of euthymia, and his affect was consistent.  He denied present suicidal or homicidal ideation.  Speech was of normal rate and volume.  His thought process was linear, logical, absent of blocking and was not loose or tangential.  Cognition was normal and intact.  Attention was normal and the Veteran was able to maintain adequate focus during the session.  The Veteran was oriented to person, time and place.  Insight was good and judgment was intact.  

At a VA examination on April 28, 2014, the Veteran was noted to be totally socially and occupationally impaired.  Symptoms were noted to be increased.  For example, on mental status examination, the Veteran recalled 0 of 3 items after 45 minutes and an attempt to spell WORLD backward was with two mistakes.  Although he was fully oriented, reality testing showed some compromise and there was poor insight and judgment.  

In a statement dated in April 2014 the Veteran wrote that he was receiving treatment for his psychiatric disability through VA.  He described his symptoms as worsening, himself as only leaving his house when venturing out for medical appointments.  

Analysis

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 70 percent for service-connected psychiatric disability prior to April 28, 2014, after taking into account all psychiatric symptoms present due to all diagnosed psychiatric disorders.  

The post-service treatment records, Veteran's statements, and VA examination reports in the claims file create a generally consistent, competent, and credible disability picture; this evidence of record is generally consistent and of a very high probative weight.  Although the Veteran's lay assertions may indicate a disability picture that is somewhat more severe than that reflected in the treatment records for a corresponding period of time, at no time do the statements and evidence more nearly approximate a finding of total social and occupational impairment and thus a 100 percent evaluation is not warranted.  

For example, treatment records and examination records consistently and without contradiction show that prior to April 28, 2014, the Veteran's thought processes have been intact and that he has not experienced delusions or hallucinations.  He has had fair judgment and insight until April 2014.  His behavior has consistently been described as appropriate by treating and examining clinicians.  His grooming and personal hygiene is described as appropriate or good and he has been found competent to handle his funds and to understand the consequences of his actions.  He has always been oriented to time and place, and although the most recent VA examination shows some memory limitations, it is evident from his discussions and writings that his memory impairment is not such as would preclude him from recalling the names of his close relatives, or prior, or his own name.  Rather, he is able to recount coherent histories and accounts of symptoms to treating clinicians and examiners.  His affect is flat or restricted at times and his mood is depressed or dysphoric but these are conditions squarely contemplated in the criteria for a rating of 70 percent.  Regarding total social impairment, the Veteran is separate from his wife and has no friends, but he has spent at least one holiday with a family member rand and inability to establish and maintain relationships is also contemplated by a 70 percent evaluation.  

The Veteran's reported continuous suicidal ideations are also contemplated by the language of the diagnostic code applicable to a 70 percent evaluation.  Further, notwithstanding suicidal and homicidal thoughts and plans as described by the Veteran, he has not posed a persistent danger of hurting himself or others, but rather has expressed that the thoughts are unwelcome and he would not act on those thoughts and plans.  The Veteran's homicidal ideation without intent is not expressly set forth in the rating criteria, but the Board finds it more in the frequency, severity and duration of suicidal ideation as would be contemplated in the criteria for a 70 percent rating as opposed to posing a "persistent danger to self or others" as is contemplated in the criteria for a 100 percent rating.  The treatment records indicate that the Veteran is able to exercise control over and not act on his thoughts in this regard.

The Board acknowledges that the SSA found the Veteran to be totally disabled, essentially due to psychiatric disability, effective from March 19, 2011.  The Board notes, however, that the record before VA is much more extensive with respect to the rating period on appeal, and the VA examination reports and treatment records are on the whole more thorough than the medical treatment and opinion evidence contained within the SSA disability records.  The Board therefore affords a much greater probative value to the record before VA.  The Board further notes that the SSA adjudicates claims under laws and regulations that do not always render analogous results as adjudications by VA.  Nevertheless, the Board notes VA has awarded a TDIU effective from March 20, 2011, a result that is closely analogous to and highly consistent with the SSA's finding that the Veteran was totally disabled effective from March 19, 2011. 

The assignment of 70 percent rating is also consistent with the GAF scores assigned in the records of treatment and examination, ranging from 50 to 60.  This represents moderate to serious symptoms, with the most severe symptoms, represented by a score of 50, reflecting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  These approximate well the criteria for a 70 percent rating, and do not reflect a severity of symptoms as listed in the criteria for a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the great majority of GAF scores assigned by examiners and treatment providers ranged from 55 to 58, representing more moderate symptoms.  

In consideration of the above, and with consideration of all lay and medical evidence of record, the Board finds that prior to April 28, 2014, the preponderance of the evidence shows that the Veteran's PTSD is not manifested by symptoms warranting a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  Here, the preponderance of the evidence shows that the Veteran does not experience symptoms as listed for a 100 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for ratings of 70 percent or lower, at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, all of the Veteran's symptomatology, as attributable to all diagnosed psychiatric disorders, is contemplated by the rating criteria for a 70 percent rating or less, and the Veteran's psychiatric disability is manifested by none of the symptoms set forth for a rating of a 100 percent, or any symptoms of similar severity, duration or frequency as those set forth for a rating of 100 percent.  Accordingly, referral for an extraschedular rating for PTSD is not warranted. 

As the preponderance of the evidence is against a rating in excess of 70 percent for service connection for the PTSD with depressive disorder, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD with depressive disorder for the period from April 23, 2009, to April 27, 2014, is denied.


______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


